t c no united_states tax_court joseph f and caroline enos petitioners v commissioner of internal revenue respondent docket no 11630-01l filed date r assessed income_tax interest and civil_fraud liabilities for ps’ tax_year ps were involved in the scrap metal business and had a substantial account receivable from ps’ customer m r issued to m a notice_of_levy on the account receivable r and m entered into a payment agreement whereby m would make weekly payments of dollar_figure to r ps were aware of and participated in the negotiation of the payment agreement between m and r ps continued to do business with m and received large payments from m before m was placed in bankruptcy r filed an original and several amended proofs of claim in m’s bankruptcy case relating to the notice_of_levy the bankruptcy court held that r did not have to marshal ps’ assets before seeking m’s assets in bankruptcy court r issued ps a notice_of_determination to proceed with collection of ps’ liabilities for accrued interest on ps’ tax_liabilities pursuant to sec_6330 i r c r determined that collection should proceed because r never had dominion and control_over the account receivable because m continued to make payments to ps after r issued m the notice_of_levy and ps participated in the negotiation of the payment agreement with m held ps’ liability to r was not satisfied when r issued m the notice_of_levy because it only provided r with legal custody of ps’ account receivable from m held further r did not have dominion and control_over the account receivable from m to ps held further the notice_of_determination relates only to ps’ tax_year and the court does not have jurisdiction over ps’ and tax years held further res_judicata does not apply to the instant case held further collateral_estoppel does not apply to the instant case held further the court does not have jurisdiction to determine whether m’s bankruptcy trustee is liable for penalties under u s c sec_191 and sec_192 and sec_6331 and sec_6332 i r c held further petitioners are not entitled to an abatement of interest because a significant aspect of any error or delay is attributable to petitioners hans a stoeckler for petitioners d sean mcmahon for respondent opinion wells judge the petition in the instant case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in the notice_of_determination respondent determined that collection should proceed against petitioners to 1all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure collect a liability for accrued interest on petitioners’ tax_liabilities for the issues to be decided are as follows whether respondent’s issuance of a notice_of_levy on an account receivable due petitioners from a customer satisfied petitioners’ original tax_liability for that was assessed in because respondent exercised dominion and control_over the account receivable whether we have jurisdiction over petitioners’ and tax years whether res_judicata applies to the instant case whether collateral_estoppel applies to the instant case whether the bankruptcy trustee of petitioners’ customer is personally liable to respondent under u s c sec_191 and sec_192 and sec_6331 and sec_6332 for wrongfully refusing to surrender the customer’s property to respondent and whether petitioners are entitled to an abatement of interest accruing for their tax_year pursuant to sec_6404 background the parties submitted the instant case fully stipulated without trial pursuant to rule the parties’ stipulations of fact are hereby incorporated by this reference and are found as facts in the instant case at the time petitioners filed their petition they resided in taunton massachusetts during the 1970s petitioners operated joseph enos sons enos sons and were engaged in the scrap metal business in massachusetts petitioners routinely sold scrap metals to metropolitan metals inc mmi of harrisburg pennsylvania from whom petitioners had a significant account receivable for scrap metal purchased by mmi account receivable petitioners made estimated_tax payments of dollar_figure for their tax_year respondent conducted an audit of petitioners’ tax_year on date respondent assessed dollar_figure in liabilities for comprising an income_tax_liability of dollar_figure an addition_to_tax for fraud of dollar_figure relating to certain cash transactions and interest of dollar_figure petitioners did not dispute the liabilities assessed against them for on date in an attempt to collect payments on petitioners’ and tax_liabilities respondent issued mmi a notice_of_levy date notice_of_levy seizing the account receivable when respondent issued mmi the date notice_of_levy mmi was experiencing financial problems the date notice_of_levy informed mmi that it owed respondent dollar_figure of which dollar_figure was for petitioners’ tax_year the date notice_of_levy also indicated that the amounts due for petitioners’ and tax years were dollar_figure and dollar_figure respectively on date mmi’s counsel sent respondent a letter which stated that mmi would make weekly installment payments of dollar_figure to respondent in satisfaction of the levy served on mmi date payment agreement the date payment agreement was sent from mmi’s counsel bruce d forman esq to respondent’s revenue_officer charles j hillsdale and stated the following i am writing to confirm my understanding of our conversation of december and to put it in writing for purposes of specific explanation to my client commencing friday date and every friday thereafter metropolitan metals will forward to the internal_revenue_service in self-addressed stamped envelopes to be provided by the internal_revenue_service to me payment in the amount of dollar_figure for your levy on an account due and payable from metropolitan metals inc to joseph f and carol p enos the same having been served on metropolitan metals date it has been agreed that the outstanding account payable is in the amount of dollar_figure and accordingly at this rate of payment it would take weeks to make all of the payments required mr roberts president of metropolitan metals inc has agreed to inform me if business profits permit increase payments and at that time i would contact you so that we could increase the rate of payment to decrease the time during which payment would be made i appreciate the fact that you are cooperating with us so that this account can be paid in a manner consistent with continuing business and at the same time allowing the government to collect the amount due mmi sent respondent seven checks for payment pursuant to the date payment agreement only six of those checks were honored on date mmi’s creditors filed an involuntary bankruptcy petition against mmi in the u s bankruptcy court for the middle district of pennsylvania mmi’s bankruptcy petition was filed under chapter of the bankruptcy act of bankruptcy act as amended mmi’s case was later converted to a chapter case on date charles j dehart iii esq was appointed receiver of mmi on date respondent issued mr dehart a notice_of_levy notice_of_levy the notice_of_levy indicated a total liability of dollar_figure composed of a liability for of dollar_figure and a liability for of dollar_figure on date respondent filed an amended proof_of_claim claim amended proof_of_claim pursuant to a priority claim under sec_64a based on the date notice_of_levy and the date payment agreement in the amount of dollar_figure the amended proof_of_claim stated that interest would accrue at a rate of dollar_figure per day 2mmi’s bankruptcy case was filed under the bankruptcy act of however the amended proof_of_claim does not indicate whether sec_64a relates to the bankruptcy act of on date the u s bankruptcy court for the middle district of pennsylvania issued an order of adjudication ordering mmi’s case to proceed under the provisions of the bankruptcy act appointing mr dehart to the position of trustee for mmi bankruptcy trustee and setting the amount of the bond of the bankruptcy trustee at dollar_figure on date respondent filed a second amended proof_of_claim for internal revenue taxes claim proof_of_claim in the u s bankruptcy court for the middle district of pennsylvania respondent’s proof_of_claim stated that respondent had a priority claim under sec_64a based on the date notice_of_levy and the date payment agreement the proof_of_claim also stated that interest would accrue on the dollar_figure due under the proof_of_claim from mmi at a rate of dollar_figure per day on date respondent filed another amended proof_of_claim with the u s bankruptcy court for the middle district of pennsylvania claim claiming an amount due from mmi in the amount of dollar_figure on date petitioners filed a complaint against respondent in the u s district_court for the district of massachusetts civil_action no 90-10178-wag petitioners sought to have respondent remove certain tax_liens on their property relating to the tax_liabilities from their and tax years petitioners also sought dollar_figure million in damages from respondent on november and a deposition deposition was given by petitioner joseph f enos mr enos relating to the lawsuit petitioners filed in the u s district_court for the district of massachusetts civil_action no 90-10178-wag during the deposition george eliopoulos esq of the u s department of justice tax_division represented the united_states and david shaughnessy esq represented mr enos during the deposition mr enos discussed certain events surrounding the date notice_of_levy that was issued to mmi mr enos also discussed the nature of petitioners’ business relationship with mmi mr enos indicated that petitioners’ business had sales in the millions of dollars during the 1970s mr enos also stated that mmi was petitioners’ largest purchaser of scrap metal accounting for over percent of their business during the period in issue mr enos stated that petitioners kept an accounts_receivable ledger for their business petitioners’ business ledger which reflected in part certain transactions with mmi from date until date a letter from james s newell c p a mr enos’s accountant dated date to mr hillsdale states enclosed herewith please find the personal and business financial statements for joseph and caroline enos marvel street taunton in addition i have enclosed a power_of_attorney signed by both individuals the date letter from mr newell to mr hillsdale referred to a financial statement accompanying the date letter petitioners’ balance_sheet for their business shows that petitioners had accounts_receivable of dollar_figure and that petitioners subtracted an uncollectible amount of dollar_figure for a total value of dollar_figure a note to the balance_sheet states note--the allowance for uncollectible accounts represents the amount due from metropolitan metals inc of harrisburg pennsylvania the owner of the business supposedly has been through several bankruptcies the balance represents amounts due for a period longer than months and the company has shown a continued policy of issuing checks which subsequently are returned by his bank as insufficient funds prospects of collecting this sic appear slim petitioners’ statement of financial condition and other information dated date under the heading accounts_receivable states account receivable book_value liquidation value trade pincite dollar_figure dollar_figure one customer owes dollar_figure collection appears slim mr enos signed the financial statements for the purpose of settling petitioners’ tax_liability with respondent mr enos knew mmi had agreed to make payments to respondent for the satisfaction of petitioners’ tax_liability to respondent mr enos believed that the account receivable had a value different from the dollar_figure that was agreed to in the date payment agreement petitioners received money from mmi after the date notice_of_levy was issued to mmi for the part of the account receivable that exceeded the amount of the date notice_of_levy in respondent’s record of petitioners’ account a form tda3 taxpayer_delinquent_account history record form for the period from date to date the date entry states that petitioners’ counsel advised respondent that petitioners were meeting with representatives of mmi in harrisburg pennsylvania to resolve the amount owed by mmi to petitioners respondent’s date tda entry states that petitioners informed respondent that petitioners and mmi did not agree as to the amount of mmi’s liability to petitioners that entry also states that mmi provided petitioners with their records so that mmi and petitioners could agree on a figure for the account receivable respondent’s date tda entry states that mmi’s attorney mr forman was contacted by 3coggin v commissioner tcmemo_1993_209 affd 71_f3d_855 11th cir describes the function of tdas respondent on date and indicated that mmi and petitioners were still discussing the amount of the account receivable respondent’s date tda entry states that mmi’s counsel indicated that mmi could pay respondent dollar_figure weekly on the date notice_of_levy respondent’s date tda entry also states that mmi and petitioners agreed that the amount mmi owed petitioners was dollar_figure additionally respondent’s date tda entry states that petitioners informed respondent that they were going to try to have mmi pay dollar_figure weekly to satisfy the date notice_of_levy a letter dated date from mr enos’s attorney mr shaughnessy to edward rothman esq who represented mmi states enclosed please find the documents discussed in our last telephone conversation attached to the date letter is mmi’s incomplete ledger of petitioners’ account with mmi mmi business ledger entries on mmi’s business ledger state accounts for joe enos ea week and joseph eno sec_2a p o box taunton mass one page of mmi’s business ledger indicates that mmi debited petitioners’ account by dollar_figure and all the debits were in the amount of dollar_figure one of the dollar_figure payments was entered as a credit on mmi’s business ledger four of the entries state j enos sons irs mr enos also stated that he put my name on his and vice versa which describes both petitioners’ business ledger reflecting an account receivable with mmi and mmi’s business ledger reflecting an account with petitioners in addition to the first account in mmi’s business ledger that recorded mmi’s payments to respondent mmi’s business ledger describes certain business transactions with petitioners mmi’s business ledger covers a period from date to date and during that period mmi debited petitioners’ account by approximately dollar_figure and credited their account by approximately dollar_figure petitioners’ business ledger reflects mmi’s account with petitioners mr enos identified credit entries on petitioners’ business ledger that corresponded to the mmi payment invoices presented to him by the united_states during the deposition the following table describes when mmi picked up the materials from petitioners the mmi invoice number for each shipment referred to on mmi’s payment invoices the check number for the check mmi used to pay for the shipment the amount_paid to petitioners and the payment_date delivery date invoice no payment_date check no payment dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1the check number on each check corresponds to an inscription in petitioners’ business ledger under the detail section of that record moreover petitioners’ business ledger indicates that there were a number of payments from mmi to petitioners that were made on or after date petitioners’ business ledger indicates that petitioners credited mmi’s account with over dollar_figure after the date notice_of_levy was served on mmi of which approximately dollar_figure was purportedly paid to petitioners on or after date along with the numerous credits on mmi’s account there appear to be numerous debits on mmi’s account in petitioners’ business ledger indicating that petitioners debited over dollar_figure from mmi’s account respondent’s date tda entry states that petitioners knew that as of date mmi was no longer making payments to respondent on the date notice_of_levy moreover respondent’s date tda entry indicates that respondent was also seeking to satisfy petitioners’ tax_liability with assets other than the mmi account receivable respondent’s date tda entry indicates that petitioners were going to sell several parcels of real_estate to pay part of their tax_liability respondent’s date tda entry indicates that petitioners’ account at bay bank was levied upon on date respondent issued notices of levy to a number of institutions in an effort to collect dollar_figure in total liabilities from petitioners dollar_figure for and dollar_figure for of the dollar_figure liability for dollar_figure was for unpaid tax_liability and dollar_figure was for accrued interest and penalties the levies were placed on petitioners’ accounts at bridgewater credit_union in bridgewater massachusetts prudential ins co of america in newark new jersey shawmut bank n a in boston massachusetts baybank south in westwood massachusetts john hancock mutual in boston massachusetts bristol county savings bank in taunton massachusetts kidder peabody premium acct fund in new york new york and kidder peabody co inc in new york new york respondent collected dollar_figure from shawmut bank on date respondent issued petitioners a notice of seizure of real_estate located pincite dana street in taunton massachusetts for a liability of dollar_figure also on date respondent issued petitioners a notice of seizure for five additional parcels of real_estate located on dana street in taunton massachusetts on date respondent issued petitioners a notice of seizure for real_estate located on beach street in wareham massachusetts on date the u s district_court for the district of massachusetts dismissed petitioners’ claims in civil_action no 90-10178-wag by granting the government’s motion to dismiss for failure to state a claim on which relief can be granted and alternatively motion for summary_judgment for petitioners’ failure to present sufficient evidence for actual direct economic damages on date respondent sent petitioners a notice of release_of_levy relating to six parcels of land on dana street in taunton massachusetts and one parcel of land on beach street in wareham massachusetts on date the u s bankruptcy court for the middle district of pennsylvania issued an order for final distribution for mmi’s bankruptcy_estate on date respondent issued petitioners a final notice--notice of intent to levy and notice of your right to a hearing for petitioners’ tax_year which indicated that petitioners owed dollar_figure of the original liability and dollar_figure in interest for a total liability of dollar_figure on date petitioners sent respondent a request for a sec_6330 hearing in their sec_6330 hearing request petitioners asserted all tax_liability was paid on date by means of levy against metropolitan metals inc and an agreement to pay levy claim for total_tax liability was made in bankruptcy case middle district of pennsylvania in on date the bankruptcy trustee sent respondent a check for dollar_figure for claim sec_134 and sec_175 the check was endorsed for deposit only by the u s department of justice and paid on date on date respondent received payment of dollar_figure for petitioners’ tax_liability dollar_figure of the payment was used to satisfy the remaining tax_liability and the additional dollar_figure was used to pay part of the accrued interest on date respondent issued petitioners the notice_of_determination for their tax_year the appeals officer determined it is determined that the liability was the result of an examination of your personal income_tax returns for the period you executed an agreement at the examination level agreeing to the liability under sec_6330 of the internal_revenue_code the underlying liability may be challenged only if you did not receive a statutory_notice_of_deficiency or had no other opportunity to appeal the liability as part of the examination process you were explained your appeal rights you chose to execute an agreement with the examination_division accordingly the underlying liability may not be argued at the collection_due_process_hearing the facts indicate that after the service levied the receivable with mmi you continued to negotiate with mmi regarding its payment to the internal_revenue_service it is noted that there are documents in the file indicating that you received payment on the account receivable of mmi subsequent to the levy accordingly it is my determination that you have not proven that the service exercised dominion and control_over the mmi receivable discussion petitioners relying on 223_f2d_118 4th cir contend that the date notice_of_levy issued to mmi before mmi’s involuntary bankruptcy had the effect of an immediate seizure by the united_states of the account receivable petitioners contend that under eiland respondent’s notice_of_levy on the account receivable an intangible asset had the effect of transferring to respondent the amount necessary to pay petitioners’ tax_liability moreover petitioners contend that the date notice_of_levy provided respondent with possession of the account receivable which satisfied petitioners’ tax_liability in whole petitioners rely on 421_us_330 598_f2d_1299 3d cir 255_f2d_706 3d cir and united_states v eiland supra arguing that because these cases arose under the bankruptcy act of they should be controlling additionally petitioners contend that the date notice_of_levy transferred ownership under sec_6331 and that petitioners had no recourse against mmi because sec_6332 precluded petitioners from seeking recourse against mmi respondent contends that the seizure of intangible_property by levy does not constitute a transfer of ownership relying on 462_us_198 and 45_f3d_520 1st cir respondent contends that the tax_liability is not paid until the account receivable is either collected or sold relying on whiting pools inc and 961_f2d_562 5th cir respondent contends that the levy on mmi had the effect of making respondent an involuntary assignee of petitioners relying on in re quakertown shopping ctr 366_f2d_95 3d cir accounts_receivable are subject_to levy see sec_301 a proced admin regs a levy is effective when the notice_of_levy is served on a third party see id sec_301_6331-1 proced admin regs provides that a levy extends only to property possessed and obligations which exist at the time of the levy in phelps v united_states supra pincite the supreme court decided that the bankruptcy court below lacked summary jurisdiction under the bankruptcy act over an account receivable 4in the instant case respondent is not seeking to collect petitioners’ tax_liability that was assessed in and finally satisfied by the distribution from mmi’s bankruptcy trustee in date rather respondent is seeking to collect the interest that accrued on that tax_liability after it was assessed in of a third party upon which the commissioner had levied to satisfy a tax_liability of the taxpayer before the taxpayer sought bankruptcy protection in phelps v united_states supra pincite the supreme court stated in dictum5 that the levy therefore gave the united_states full legal right to the dollar_figure levied upon as against the claim of the petitioner receiver in in re pittsburgh penguins partners supra pincite the court_of_appeals for the third circuit applying phelps held that a levy deprived the bankruptcy court of summary jurisdiction over a bank account and observed that the court_of_appeals did not need to decide whether the levy transferred full title to the bank account to the commissioner we disagree with petitioners’ contention that phelps v united_states supra controls the outcome of the instant case in phelps the supreme court decided whether the bankruptcy court had summary jurisdiction over an intangible not whether the levy satisfied the liability to the commissioner 5see 462_us_198 ndollar_figure in united_states v whiting pools inc supra a bankruptcy case brought under the bankruptcy code of bankruptcy code the supreme court addressed the question of whether the issuance of a notice_of_levy to a third party satisfies a taxpayer’s liability the supreme court stated under the old bankruptcy act a bankruptcy court’s summary jurisdiction over a debtor’s property was limited to property in the debtor’s possession when the liquidation was filed 421_us_330 264_us_426 phelps which involved a liquidation petition under the prior bankruptcy act held that a bankruptcy court lacked jurisdiction to direct the service to turn over property which had been levied on and which at time of the commencement of bankruptcy proceedings was in the possession of an assignee of the debtor’s creditors phelps does not control this case first the new bankruptcy code abolished the distinction between summary and plenary jurisdiction thus expanding the jurisdiction of bankruptcy courts beyond the possession limitation h_r rep no pp see 458_us_50 plurality opinion moreover phelps was a liquidation situation and is inapplicable to reorganization proceedings such as we consider here id pincite n 6the property in issue in united_states v whiting pools inc supra was tangible_property the property in issue in 421_us_330 was intangible_property the supreme court granted certiorari in united_states v whiting pools inc supra pincite to resolve a split in the circuits between 674_f2d_144 2d cir tangible_property and 664_f2d_1218 4th cir intangible_property accordingly we reject petitioners’ contention that with respect to the issue under consideration a distinction should be drawn between tangible_property and intangible_property see also 102_f3d_1209 11th cir in re challenge air intl inc 952_f2d_384 11th cir in 472_us_713 a nonbankruptcy case the supreme court observed that an administrative levy unlike a judicial lien-foreclosure action does not determine the ownership rights to the property id pincite citing 461_us_677 moreover in natl bank of commerce the supreme court held that the court in other words recognized what we now make explicit that sec_6331 is a provisional remedy which does not determine sec_6331 provides sec_6331 levy and distraint a authority of secretary -if any person liable to pay any_tax neglects or refuses to pay the same within days after notice_and_demand it shall be lawful for the secretary to collect such tax and such further sum as shall be sufficient to cover the expenses of the levy by levy upon all property and rights to property except such property as is exempt under sec_6334 belonging to such person or on which there is a lien provided in this chapter for the payment of such tax levy may be made upon the accrued salary or wages of any officer employee or elected official of the united_states the district of columbia or any agency_or_instrumentality of the united_states or the district of columbia by serving a notice_of_levy on the employer as defined in sec_3401 of such officer employee or elected official if the secretary makes a finding that the collection of such tax is in jeopardy notice_and_demand for immediate payment of such tax may be made by the secretary and upon failure or refusal to pay such tax collection thereof by levy shall be lawful without regard to the 10-day period provided in this section b seizure and sale of property -the term levy as used in this title includes the power of distraint and seizure by any means except as otherwise provided in subsection e a levy shall extend only to property possessed and obligations existing at the time thereof in any case in which the secretary may levy upon property or continued the rights of third parties until after the levy is made in postseizure administrative or judicial hearings id examining united_states v rodgers supra pincite see also united_states v whiting pools inc supra pincite thus the effect of the levy in the instant case is to bring the account receivable into respondent’s legal custody see united_states v natl bank of commerce supra pincite property comes into the constructive continued rights to property he may seize and sell such property or rights to property whether real or personal tangible or intangible emphasis added 8in whiting pools inc v united_states supra pincite the supreme court stated the service’s interest in seized property is its lien on that property the internal revenue code’s levy and seizure provisions sec_6331 and sec_6332 are special procedural devices available to the irs to protect and satisfy its liens 333_f2d_100 ca and are analogous to the remedies available to private secured creditors see uniform commercial code 3a u l a n supra they are provisional remedies that do not determine the service’s rights to the seized property but merely bring the property into the service’s legal custody see b bittker federal taxation of income estates and gifts p see generally plumb federal tax collection and lien problems first installment tax l rev the irs is obligated to return to the debtor any surplus from a sale sec_6342 ownership of the property is transferred only when the property is sold to a bona_fide purchaser at a tax sale see bennett v hunter wall sec_6339 plumb tax l rev pincite in fact the tax sale provision itself refers to the debtor as the owner of the property after the seizure but prior to the sale until such a sale takes place the property remains the debtor’s and thus is subject_to the turnover requirement of sec_542 fn ref omitted possession of the government united_states v whiting pools inc supra pincite in united_states v natl bank of commerce supra pincite n the supreme court stated that a levy does not purport to determine any rights to the property it merely protects the government’s interests so that rights to the property may be determined in a postseizure proceeding the liability created by a levy on a third party is discharged when the third party honors the levy see id pincite cash v united_states f 2d pincite states that when the levied upon property is a debt owed to the taxpayer such as an account receivable the levy may be satisfied by paying over to the government the money owed to the taxpayer see also sec_6332 d sec_301_6332-1 proced admin regsdollar_figure sec_6332 provides sec_6332 surrender of property subject_to levy a requirement --except as otherwise provided in this section any person in possession of or obligated with respect to property or rights to property subject_to levy upon which a levy has been made shall upon demand of the secretary surrender such property or rights or discharge such obligation to the secretary except such part of the property or rights as is at the time of such demand subject_to an attachment or execution under any judicial process sec_301_6332-1 proced admin regs provides surrender of property subject_to levy -- a requirement -- in general -except as otherwise provided in sec_301_6332-2 relating to levy in the case of life_insurance and endowment contracts and in sec_301_6332-3 relating to property held by banks any person in possession of or obligated with respect continued united_states v natl bank of commerce supra held that if the custodian honors the levy he is ‘discharged from any obligation or liability to the delinquent taxpayer with respect to such property or rights to property arising from such surrender or payment ’ id pincite quoting sec_6332 the liability can also be satisfied by the sale of the property levied upon by the commissioner see united_states v whiting pools inc u s pincite in the instant case mmi’s bankruptcy trustee paid the remaining portion of the originally assessed liability in petitioners contend that when respondent entered into the date payment agreement with mmi which required mmi to make weekly payments of dollar_figure to respondent to satisfy petitioners’ tax_liability respondent exercised dominion and control_over petitioners’ account receivable satisfying petitioners’ tax_liability in support of their contention petitioners cite 767_f2d_1098 continued to property or rights to property subject_to levy and upon which a levy has been made shall upon demand of the district_director surrender the property or rights or discharge the obligation to the district_director except that part of the property or rights or obligation which at the time of the demand is actually or constructively under the jurisdiction of a court because of an attachment or execution under any judicial process 4th cir affg bankr e d va affg bankr bankr e d va in united_states v barlow’s inc supra pincite0 the commissioner and a third-party debtor of the taxpayer entered into an installment_payment agreement for an account receivable which was due the taxpayer without the taxpayer’s participation the commissioner failed to sell the taxpayer’s account receivable pursuant to sec_6335 and the commissioner failed to take any_action against the third-party debtor after the third-party debtor defaulted on the installment_payment agreement iddollar_figure the district_court bankr pincite decided that the commissioner had taken dominion and control_over the account receivable and by so doing precluded barlows sic from proceeding against the account itself in an effort to defray its tax_liabilities sec_6332 of the internal_revenue_code divests the 11the district_court below placed weight on two factors in deciding that the commissioner had dominion and control_over the levied-upon property in issue the commissioner’s failure to sell the property under sec_6335 and the payment agreement between the commissioner and the third-party debtor that was made without the taxpayer’s participation see united_states v barlow’s inc bankr e d va on appeal the court_of_appeals for the fourth circuit decided that the district_court should be affirmed because the commissioner exercised dominion and control_over the property and the commissioner failed to sell the property pursuant to sec_6335 767_f2d_1098 4th cir thus the court_of_appeals did not include the sec_6335 analysis in determining whether the commissioner had exercised dominion and control_over the property petitioners failed to address sec_6335 in their moving papers delinquent taxpayer of any right against the possessor of property levied upon by the irs the facts in the instant case are distinguishable from those in barlow’s inc and do not warrant a similar conclusion here in the instant case mmi and respondent entered into the date payment agreement for weekly payments of dollar_figure to satisfy the date notice_of_levy mmi made only six payments under this agreement shortly after entering into the payment agreement with respondent however mmi went into bankruptcy in contrast to barlow’s inc where the third-party debtor defaulted on the payment obligation and the commissioner failed to enforce the payment agreement instead seeking payment from the taxpayer unlike the taxpayers in barlow’s inc who did not know that the commissioner and the third-party debtor had negotiated an installment_payment agreement for the satisfaction of the taxpayer’s liability petitioners were actively engaged in the negotiations between mmi and respondent regarding the date payment agreement after the date notice_of_levy was issued to mmi petitioners participated in the negotiations between mmi and respondent as to both the amount of the account receivable and the payment agreement respondent’s records reflect that mr enos informed respondent that he was going to travel from massachusetts to pennsylvania to negotiate with mmi over the amount of the account receivable and that petitioners and mmi did not agree about the amount petitioners and mmi later agreed that the account receivable had a purported value of dollar_figure petitioners indicated that they believed that mmi could pay the dollar_figure liability off in weekly payments of dollar_figure to respondent petitioners were aware of the date payment agreement between mmi and respondent and that respondent would receive weekly payments of dollar_figure to satisfy petitioners’ tax_liability petitioners were aware that mmi sent respondent several dollar_figure checks during and and as of date mr enos knew that mmi was no longer sending respondent money to satisfy the levy the most significant factual distinction between the instant case and barlow’s inc is that petitioners continued to receive large amounts of money from mmi after the date notice_of_levy and also after the date payment agreement between mmi and respondent while at the same time knowing that mmi and respondent were negotiating and did negotiate a payment agreement for the satisfaction of petitioners’ tax_liability petitioners’ business records reflect that after the date notice_of_levy petitioners were purportedly doing business with mmi despite petitioners’ prior alleged inability to collect on mmi’s large debt to them and despite the fact that petitioners alleged that a number of mmi’s checks to them were not honored by mmi’s banks petitioners’ records reflect that petitioners received over dollar_figure from mmi after respondent issued mmi the date notice_of_levy of which approximately dollar_figure was received on or after date petitioners contend that these payments were partial advance_payments to petitioners for assurance of future shipments of scrap metal several payment invoices from mmi to petitioners for invoice nos and refer to payments for deliveries that occurred between february and date according to petitioners’ business ledger which begins in date the first payments on invoice nos and began only after the date notice_of_levy was issued to mmi the payment invoices also provide check numbers for the payments made to petitioners and those numbers are reported in the detail column of petitioners’ business ledger we note that after date many payments to petitioners reflected in the accounts_receivable ledger bear no check numbers petitioners have not provided us with any other business records or invoices such as payment slips showing that the payments from mmi were from post-levy dealings with mmi which might have substantiated their claim that the payments were for partial advance_payments and that those partial advance_payments do not relate to payments on pre-levy liabilities mmi owed petitioners petitioners’ business ledger shows when certain payments were made and when certain amounts were debited from the balance owed by mmi but the business ledger does not indicate when the underlying transaction occurred moreover the notice_of_determination raised the issue that petitioners received a large amount of money from mmi after the date notice_of_levy and petitioners have failed to rebut that claim or substantiate with credible_evidence their claim that the payments petitioners received from mmi after date were for partial advance_payments accordingly petitioners have failed to carry the burden_of_proof on the issue see rule a petitioners’ contention that payments made after date were partial advance_payments is contrary to the record in the instant case and contrary to mr enos’s explanation during his deposition that the payments from mmi to petitioners represented amounts that were over and above the levy dollar_figure we are especially doubtful of petitioners’ claims in 12during the deposition mr enos stated a to make it in its simplest form if we’re owed say dollar_figure and you levied dollar_figure that account was over there to pay you off dollar_figure and the other hundred thousand was over here the account was levied on for whatever the amount was there q so what you are saying that when the irs levied on continued light of the large number of payments made by mmi to petitioners after the date payment agreement between mmi and respondent and significantly where many of those payments by mmi to petitioners reflected on petitioners’ business ledger do not appear to have been made by check or other negotiable instrument we find petitioners’ contentions on brief that these payments represent partial advance_payments to be incredible especially in light of the following facts after the date payment agreement respondent received less than dollar_figure from mmi while at the same time petitioners’ business ledger reflects that they received over dollar_figure petitioners knew that mmi was having significant financial troubles and petitioners participated in the negotiations between respondent and mmi continued your tax_liability back then was around dollar_figure as indicated in the levy a right q and they served a levy on metals to collect that all properties in their possession up to dollar_figure a right q are you saying they paid you money after the levy was served which was attributable to money owed by metals to you before the levy was served a before the levy was served for amounts over and above the levy once the levy was served that locked in the mmi’s business ledger corroborates the fact that petitioners continued to receive funds from mmi after respondent issued mmi the date notice_of_levy mmi kept two accounts and mmi’s incomplete ledger attached to the date letter between petitioners’ attorney david shaughnessy and mmi’s attorney edward rothman indicates that one account is for the dollar_figure payments to respondent and the other account is for payments to petitioners mmi’s business ledger covers a period from date to date mmi debited approximately dollar_figure on petitioners’ account after the date notice_of_levy mmi also credited petitioners’ account with approximately dollar_figure for the same period in 767_f2d_1098 4th cir the court found that the commissioner’s failure to take action against the third-party debtor after it defaulted on its liability to the commissioner weighed against the commissioner in cash v united_states f 2d pincite the court held that the commissioner was not required to sell an account receivable and could seek to collect the account receivable on his own which is what respondent sought to do in the instant case see also sec_6332 sec_6335 petitioners concede that respondent did not abandon the collection of the account receivable respondent was not able to reach mmi’s funds from the start of mmi’s bankruptcy in date until the bankruptcy court ordered a final distribution of funds in date respondent filed several proofs of claim with the bankruptcy court to protect respondent’s rights in that bankruptcy action and also pursued petitioners’ other assets to satisfy their tax_liability accordingly we hold that the instant case is distinguishable on its facts from barlow’s inc and that respondent did not exercise dominion and control_over the account receivable petitioners contend that we have jurisdiction over their and federal_income_tax years the notice_of_determination was issued for petitioners’ tax_year since petitioners’ notice_of_determination relates only to we may consider only that year and not and see 116_tc_263 petitioners contend that the central issue in the instant case whether the date notice_of_levy issued to mmi satisfied petitioners’ liability was decided by the bankruptcy court in dehart v united_states bankr bankr m d pa and that the principles of res_judicata bind us to the decision in that case res_judicata applies to prevent the repetitious suits involving the same cause of action 333_us_591 the elements of res_judicata are identity of the parties prior judgment by a court of competent jurisdiction final judgment on the merits and the same cause of action see 118_tc_348 see also commissioner v sunnen supra pincite quoting 94_us_351 in dehart v united_states supra the issue was whether the united_states was required to pursue petitioners’ assets to satisfy the tax_liability underlying the commissioner’s claim which arose from the date notice_of_levy before pursuing the bankruptcy estate’s assets to satisfy petitioners’ tax_liability the bankruptcy court decided that the commissioner did not have to pursue petitioners’ assets before seeking the assets of the bankruptcy_estate to satisfy petitioners’ tax liabilitydollar_figure the causes of action in dehart and 13in 118_tc_348 we observed the general principle of res_judicata is that once a court of competent jurisdiction has entered a final judgment on the merits of a cause of action the parties to the suit and their privies are bound to each matter that sustained or defeated the claim and as to any other matter that could have been offered for that purpose 14in dehart v united_states bankr bankr m d pa the bankruptcy court held for these reasons we find that the doctrine_of the marshalling of assets simply cannot be applied to the facts of this case while we do not agree that there is a lack of equity in affording the government a priority status in this case we nonetheless realize that the estate and more particularly the general creditors do suffer a detriment by the irs levy we have determined that the plaintiff’s alternative continued in the instant case are different and accordingly the principles of res_judicata do not apply in the instant case see hambrick v commissioner supra pincite respondent contends that two cases have already addressed the central issue in the instant case ie whether the date notice_of_deficiency satisfied petitioners’ tax_liability enos v dehart bankr bankr m d pa and enos v united_states civil_action no 90-10178-wag continued argument that the debtor should be subrogated to the position the irs has vis a vis enos should be afforded the debtor we therefore determine that the facts of this case present a situation in which the debtor should be subrogated to the position held by the irs pursuant to the levy 15enos v dehart bankr bankr m d pa states as was observed earlier the enoses are ultimately liable for the tax and the entire amount of unpaid interest on tax notwithstanding that conclusion i recognize the enoses may argue that by agreeing to payment terms with metropolitan the internal_revenue_service exercised such control and dominion over the account receivable owing the enoses by metropolitan that the internal_revenue_service may be required to credit the taxpayer for the full amount of the value of the receivable levied upon barlow’s inc v united_states bankr bank e d va affd bankr e d va affd 767_f2d_1098 4th cir the impact of such a conclusion on the enoses’ future liability would be pivotal nevertheless in recognizing the enoses’ overall liability to pay their taxes including interest i will take no position as to whether they would have any defenses to such claim a finding as to the ultimate availability of various defenses by the enoses to the internal_revenue_service does not appear to be continued d mass date respondent contends that the principles of collateral_estoppel require us to follow the decisions in those cases respondent first raised the issue of collateral_estoppel in respondent’s opening brief rule requires respondent to affirmatively plead collateral_estoppel in respondent’s answer to the petitiondollar_figure respondent’s failure to specifically plead the collateral_estoppel issue in his answer or in an amended or amendment to his answer constitutes a waiver of the issue and accordingly we will not address the issue see rule sec_39 sec_41 see also 76_tc_789 affd 679_f2d_159 9th cir 50_tc_963 petitioners contend that they are entitled to an abatement of interest that has accrued since on their tax_liability petitioners failed to pay the taxes reported on their income_tax return and those taxes were only satisfied when continued necessary for the enforcement of the provisions of the act sec_21a u s c sec_11 16rule provides rule pleading special matters a party shall set forth in the party’s pleading any matter constituting an avoidance or affirmative defense including res_judicata collateral_estoppel estoppel waiver duress fraud and the statute_of_limitations a mere denial in a responsive pleading will not be sufficient to raise any such issue the bankruptcy trustee paid respondent in date accordingly petitioners are not permitted to have the interest on their unpaid income_tax_liability abated under sec_6404 see h conf rept vol ii at ii-811 1986_3_cb_1 see also sec_6404 118_tc_22 parikh v commissioner tcmemo_2003_341 moreover for the interest that accrued after the payment from the bankruptcy trustee there is no evidence that the accrual of that interest was attributable to respondent’s error or delay in performing a ministerial duty see sec_6404 115_tc_329 parikh v commissioner supra petitioners contend that we have jurisdiction to hold mmi’s bankruptcy trustee personally liable for wrongfully refusing to surrender petitioners’ property during the pendency of the mmi bankruptcy pursuant to u s c sec_191 and sec_192 and sec_6331 and sec_6332 respondent did not send mmi’s bankruptcy trustee a notice_of_deficiency or any other type of determination over which this court has jurisdiction and mmi’s bankruptcy trustee is not a party to this case accordingly we lack jurisdiction to decide this issue see generally 67_tc_1033 55_tc_879 affd 455_f2d_220 6th cir we have considered all of the parties’ arguments and contentions that are not discussed herein and we conclude they are without merit and or irrelevantdollar_figure to reflect the foregoing decision will be entered for respondent 17the parties raise the issue of the applicable standard of review we need not decide the issue see 120_tc_114 moreover we reject the contention that we may rely only on evidence contained in respondent’s administrative record in deciding the instant case see 123_tc_85
